—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered December 7, 2000, convicting him of burglary in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the pros*542ecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. In this case, the jury could find, based on the evidence before it, that the defendant was not licensed to remain in the complainant’s apartment (see People v Gaines, 74 NY2d 358; People v Powell, 58 NY2d 1009, 1010; People v Licata, 28 NY2d 113; see also People v Konikov, 160 AD2d 146). Moreover, while some of the prosecutor’s remarks during summation may have been improper, any error was harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230; People v Sanders, 280 AD2d 560). Prudenti, P.J., Smith, Friedmann and Townes, JJ., concur.